            Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 1 of 18


  MICHAEL FAILLACE & ASSOCIATES, P.C.
  60 East 42nd Street, Suite 4510
  New York, New York 10165
  Telephone: (212) 317-1200
  Facsimile: (212) 317-1620
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  -------------------------------------------------------X
  ANA VICTORIA TALO VASQUEZ,
  individually and on behalf of others similarly
  situated,
                                                                       COMPLAINT
                                     Plaintiff,

                   -against-                                 COLLECTIVE ACTION UNDER
                                                                  29 U.S.C. § 216(b)
  OASIS HOSPITALITY INC. (D/B/A OASIS
  MOTEL), BHARAT GANDHI , BOB                                            ECF Case
  GANDHI , SONY DOE , EMILY DOE , and
  MARY DOE ,

                                      Defendants.
  -------------------------------------------------------X

         Plaintiff Ana Victoria Talo Vasquez (“Plaintiff Talo” or “Ms. Talo”), individually and on

 behalf of others similarly situated, by and through her attorneys, Michael Faillace & Associates,

 P.C., upon her knowledge and belief, and as against Oasis Hospitality Inc. (d/b/a Oasis Motel),

 (“Defendant Corporation”), Bharat Gandhi, Bob Gandhi, Sony Doe, Emily Doe, and Mary Doe,

 (“Individual Defendants”), (collectively, “Defendants”), alleges as follows:

                                           NATURE OF ACTION

       1.       Plaintiff Talo is a former employee of Defendants Oasis Hospitality Inc. (d/b/a Oasis

Motel), Bharat Gandhi, Bob Gandhi, Sony Doe, Emily Doe, and Mary Doe.

       2.       Defendants own, operate, or control a motel, located at 3801 Boston Rd, Bronx, NY

10466 under the name “Oasis Motel”.
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 2 of 18


       3.      Upon information and belief, individual Defendants Bharat Gandhi, Bob Gandhi,

Sony Doe, Emily Doe, and Mary Doe, serve or served as owners, managers, principals, or agents of

Defendant Corporation and, through this corporate entity, operate or operated the motel as a joint or

unified enterprise.

       4.      Plaintiff Talo was employed as a cleaning worker at the motel located at 3801 Boston

Rd, Bronx, NY 10466.

       5.      At all times relevant to this Complaint, Plaintiff Talo worked for Defendants in excess

of 40 hours per week, without appropriate overtime compensation for the hours that she worked.

       6.      Rather, Defendants failed to maintain accurate recordkeeping of the hours worked

and failed to pay Plaintiff Talo appropriately for any hours worked, either at the straight rate of pay

or for any additional overtime premium.

       7.      Defendants’ conduct extended beyond Plaintiff Talo to all other similarly situated

employees.

       8.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Talo and other employees to work in excess of forty (40) hours per week

without providing the overtime compensation required by federal and state law and regulations.

       9.      Plaintiff Talo now brings this action on behalf of herself, and other similarly situated

individuals, for unpaid overtime wages pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C.

§ 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq. and 650 et seq. (the

“NYLL”), including applicable liquidated damages, interest, attorneys’ fees and costs.

       10.     Plaintiff Talo seeks certification of this action as a collective action on behalf of

herself, individually, and all other similarly situated employees and former employees of Defendants

pursuant to 29 U.S.C. § 216(b).




                                                  -2-
              Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 3 of 18


                                   JURISDICTION AND VENUE

        11.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Talo’s state law claims under 28 U.S.C.

§ 1367(a).

        12.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a motel located in this district. Further, Plaintiff Talo was employed by Defendants in this

district.

                                                 PARTIES

                                                   Plaintiff

        13.     Plaintiff Ana Victoria Talo Vasquez (“Plaintiff Talo” or “Ms. Talo”) is an adult

individual residing in Bronx County, New York.

        14.     Plaintiff Talo was employed by Defendants at "Oasis Motel" from approximately

August 2004 until on or about June 2, 2019.

        15.     Plaintiff Talo consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b), and

brings these claims based upon the allegations herein as a representative party of a prospective class

of similarly situated individuals under 29 U.S.C. § 216(b).

                                              Defendants

        16.     At all relevant times, Defendants owned, operated, or controlled a motel, located at

3801 Boston Rd, Bronx, NY 10466 under the name “Oasis Motel”.

        17.     Upon information and belief, Oasis Hospitality Inc. (d/b/a Oasis Motel) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information and

belief, it maintains its principal place of business at 3801 Boston Rd, Bronx, NY 10466.


                                                  -3-
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 4 of 18


       18.     Defendant Bharat Gandhi is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Bharat Gandhi is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Bharat Gandhi

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Talo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       19.     Defendant Bob Gandhi is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Bob Gandhi is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Bob Gandhi

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the wages

and compensation of the employees of Defendants, including Plaintiff Talo, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       20.     Defendant Sony Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Sony Doe is sued individually in his

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Sony Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. He determines the wages and

compensation of the employees of Defendants, including Plaintiff Talo, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.




                                                  -4-
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 5 of 18


       21.     Defendant Emily Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Emily Doe is sued individually in her

capacity as owner, officer and/or agent of Defendant Corporation. Defendant Emily Doe possesses

operational control over Defendant Corporation, an ownership interest in Defendant Corporation,

and controls significant functions of Defendant Corporation. She determines the wages and

compensation of the employees of Defendants, including Plaintiff Talo, establishes the schedules of

the employees, maintains employee records, and has the authority to hire and fire employees.

       22.     Defendant Mary Doe is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Mary Doe is sued individually in her

capacity as a manager of Defendant Corporation. Defendant Mary Doe possesses operational control

over Defendant Corporation and controls significant functions of Defendant Corporation. She

determines the wages and compensation of the employees of Defendants, including Plaintiff Talo,

establishes the schedules of the employees, maintains employee records, and has the authority to

hire and fire employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

       23.     Defendants operate a motel located in the Edenwald section of the Bronx.

       24.     Individual Defendants, Bharat Gandhi, Bob Gandhi, Sony Doe, Emily Doe, and Mary

Doe, possess operational control over Defendant Corporation, possess ownership interests in

Defendant Corporation, or control significant functions of Defendant Corporation.

       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       26.     Each Defendant possessed substantial control over Plaintiff Talo’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect


                                                  -5-
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 6 of 18


to the employment and compensation of Plaintiff Talo, and all similarly situated individuals, referred

to herein.

       27.     Defendants jointly employed Plaintiff Talo (and all similarly situated employees) and

are Plaintiff Talo’s (and all similarly situated employees’) employers within the meaning of 29

U.S.C. 201 et seq. and the NYLL.

       28.     In the alternative, Defendants constitute a single employer of Plaintiff Talo and/or

similarly situated individuals.

       29.     Upon information and belief, Individual Defendants Bharat Gandhi, Bob Gandhi,

Sony Doe, and Emily Doe operate Defendant Corporation as either an alter ego of themselves and/or

fail to operate Defendant Corporation as an entity legally separate and apart from themselves, by

among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and


                                                  -6-
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 7 of 18


              h) Other actions evincing a failure to adhere to the corporate form.

       30.       At all relevant times, Defendants were Plaintiff Talo’s employers within the meaning

of the FLSA and New York Labor Law. Defendants had the power to hire and fire Plaintiff Talo,

controlled the terms and conditions of employment, and determined the rate and method of any

compensation in exchange for Plaintiff Talo’s services.

       31.       In each year from 2013 to 2019, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that are

separately stated).

       32.       In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the motel

on a daily basis are goods produced outside of the State of New York.

                                           Individual Plaintiff

       33.       Plaintiff Talo is a former employee of Defendants who was employed as a cleaning

worker.

       34.       Plaintiff Talo seeks to represent a class of similarly situated individuals under 29

U.S.C. 216(b).

                                  Plaintiff Ana Victoria Talo Vasquez

       35.       Plaintiff Talo was employed by Defendants from approximately August 2004 until

on or about June 2, 2019.

       36.       Defendants employed Plaintiff Talo as a cleaning worker.

       37.       Plaintiff Talo regularly handled goods in interstate commerce, such as cleaning

products and other supplies produced outside the State of New York.

       38.       Plaintiff Talo’s work duties required neither discretion nor independent judgment.




                                                   -7-
               Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 8 of 18


         39.     Throughout her employment with Defendants, Plaintiff Talo regularly worked in

excess of 40 hours per week.

         40.     From approximately June 2013 until on or about August 2016, Plaintiff Talo worked

from approximately 10:00 p.m. until on or about 8:00 a.m., 4 days a week (typically 40 hours per

week).

         41.     From approximately September 2016 until on or about December 2018, Plaintiff Talo

worked from approximately 10:00 a.m. until on or about 6:00 p.m., Tuesdays and Thursdays, from

approximately 10:00 a.m. until on or about 6:00 p.m. to 8:00 p.m., on Wednesdays, and from

approximately 10:00 a.m. until on or about 8:00 p.m., Fridays and Saturdays (typically 44 to 46

hours per week).

         42.     From approximately January 2019 until on or about June 2, 2019, Plaintiff Talo

worked from approximately 10:00 a.m. until on or about 8:00 p.m., 3 days a week and from

approximately 10:00 a.m. until on or about 6:00 p.m., one day a week (typically 38 hours per week).

         43.     From approximately July 2013 until on or about December 2016, Defendants paid

Plaintiff Talo her wages in cash.

         44.     From approximately January 2017 until on or about December 2018, Defendants paid

Plaintiff Talo her wages in a combination of check and cash.

         45.     From approximately January 2019 until on or about June 2, 2019, Defendants paid

Plaintiff Talo her wages by check.

         46.     From approximately July 2013 until on or about December 2016, Defendants paid

Plaintiff Talo $9.00 per hour for all hours worked.

         47.     From approximately January 2017 until on or about December 2017, Defendants paid

Plaintiff Talo $11.00 per hour for all hours worked.




                                                 -8-
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 9 of 18


       48.     From approximately January 2018 until on or about December 2018, Defendants paid

Plaintiff Talo $13.00 per hour for all hours worked.

       49.     From approximately January 2019 until on or about June 2, 2019, Defendants paid

Plaintiff Talo $15.00 per hour for all hours worked.

       50.     Plaintiff Talo’s pay did not vary even when she was required to stay later or work a

longer day than her usual schedule.

       51.     For example, Defendants required Plaintiff Talo to work an additional 2 hours past

her scheduled departure time 2 or 3 days a week, and did not pay her for the additional time she

worked.

       52.     From approximately 2017 until on or about December 2018, Defendants required

Plaintiff Talo to keep track of time using two separate identification numbers that did not accurately

reflect her actual hours worked.

       53.     Defendants never granted Plaintiff Talo any breaks or meal periods of any kind.

       54.     Although Plaintiff Talo was required to keep track of her time, in some occasions,

Plaintiff Talo would find that Defendants had punched her out at a much earlier time. As a result,

Plaintiff Talo was not compensated for all of the hours that she worked.

       55.     On a number of occasions, Defendants required Plaintiff Talo to sign a document, the

contents of which she was not allowed to review in detail.

       56.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Talo regarding overtime and wages under the FLSA and NYLL.

       57.     From approximately July 2013 until on or about December 2017, Defendants did not

provide Plaintiff Talo an accurate statement of wages, as required by NYLL 195(3).




                                                  -9-
            Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 10 of 18


      58.      Defendants did not give any notice to Plaintiff Talo, in English and in Spanish

(Plaintiff Talo’s primary language), of her rate of pay, employer’s regular pay day, and such other

information as required by NYLL §195(1).

      59.      Defendants required Plaintiff Talo to purchase “tools of the trade” with her own

funds—including cleaning supplies.

                                 Defendants’ General Employment Practices

      60.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Talo (and all similarly situated employees) to work in excess of 40 hours a

week without paying her appropriate overtime compensation as required by federal and state laws.

      61.      Plaintiff Talo was a victim of Defendants’ common policy and practices which

violate her rights under the FLSA and New York Labor Law by, inter alia, not paying her the wages

she was owed for the hours she worked.

      62.      Defendants habitually required Plaintiff Talo to work additional hours beyond her

regular shifts but did not provide her with any additional compensation.

      63.      Defendants’ time keeping system did not reflect the actual hours that Plaintiff Talo

worked.

      64.      Defendants    willfully disregarded       and   purposefully evaded   recordkeeping

requirements of the FLSA and NYLL by failing to maintain accurate and complete timesheets and

payroll records.

      65.      On a number of occasions, Defendants required Plaintiff Talo to sign a document the

contents of which she was not allowed to review in detail.

      66.      Defendants paid Plaintiff Talo her wages in cash, in a combination of cash and check

and then by check.




                                                - 10 -
            Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 11 of 18


      67.      Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      68.      Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Talo (and similarly situated individuals) worked, and

to avoid paying Plaintiff Talo properly for her full hours worked.

      69.      Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA and

NYLL.

      70.      Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Talo and other similarly situated former workers.

      71.      Defendants failed to provide Plaintiff Talo and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;

rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the number

of regular hours worked; and the number of overtime hours worked, as required by NYLL §195(3).

      72.      Defendants failed to provide Plaintiff Talo and other employees, at the time of hiring

and on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the


                                                  - 11 -
                Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 12 of 18


physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law §195(1).

                                FLSA COLLECTIVE ACTION CLAIMS

      73.          Plaintiff Talo brings her FLSA overtime compensation and liquidated damages

claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on behalf of all

similarly situated persons (the “FLSA Class members”), i.e., persons who are or were employed by

Defendants or any of them, on or after the date that is three years before the filing of the complaint

in this case (the “FLSA Class Period”).

      74.          At all relevant times, Plaintiff Talo and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required overtime pay at a one and

one-half their regular rates for work in excess of forty (40) hours per workweek under the FLSA and

willfully failing to keep records under the FLSA.

      75.          The claims of Plaintiff Talo stated herein are similar to those of the other employees.

                                       FIRST CAUSE OF ACTION

                  VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      76.          Plaintiff Talo repeats and realleges all paragraphs above as though fully set forth

herein.

          77.      At all times relevant to this action, Defendants were Plaintiff Talo’s employers (and

employers of the putative FLSA Class members) within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203(d). Defendants had the power to hire and fire Plaintiff Talo (and the FLSA

Class members), controlled the terms and conditions of employment, and determined the rate and

method of any compensation in exchange for her employment.


                                                     - 12 -
                Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 13 of 18


          78.      At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

          79.      Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act. 29 U.S.C. § 203 (r-s).

      80.          Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Talo (and

the FLSA Class members) overtime compensation at a rate of one and one-half times the regular

rate of pay for each hour worked in excess of forty hours in a work week.

      81.          Defendants’ failure to pay Plaintiff Talo (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      82.          Plaintiff Talo (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                     SECOND CAUSE OF ACTION

                          VIOLATION OF THE OVERTIME PROVISIONS

                              OF THE NEW YORK STATE LABOR LAW

      83.          Plaintiff Talo repeats and realleges all paragraphs above as though fully set forth

herein.

      84.          Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Talo overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty hours

in a work week.

      85.          Defendants’ failure to pay Plaintiff Talo overtime compensation was willful within

the meaning of N.Y. Lab. Law § 663.

      86.          Plaintiff Talo was damaged in an amount to be determined at trial.

                                      THIRD CAUSE OF ACTION


                                                    - 13 -
            Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 14 of 18


                   VIOLATION OF THE NOTICE AND RECORDKEEPING

                       REQUIREMENTS OF THE NEW YORK LABOR LAW

      87.       Plaintiff Talo repeats and realleges all paragraphs above as though fully set forth

herein.

      88.      Defendants failed to provide Plaintiff Talo with a written notice, in English and in

Spanish (Plaintiff Talo’s primary language), containing: the rate or rates of pay and basis thereof,

whether paid by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any,

claimed as part of the minimum wage, including tip, meal, or lodging allowances; the regular pay

day designated by the employer; the name of the employer; any “doing business as" names used by

the employer; the physical address of the employer's main office or principal place of business, and

a mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      89.      Defendants are liable to Plaintiff Talo in the amount of $5,000, together with costs

and attorneys’ fees.

                                 FOURTH CAUSE OF ACTION

                  VIOLATION OF THE WAGE STATEMENT PROVISIONS

                               OF THE NEW YORK LABOR LAW

      90.       Plaintiff Talo repeats and realleges all paragraphs above as though fully set forth

herein.

      91.      With each payment of wages, Defendants failed to provide Plaintiff Talo with an

accurate statement listing each of the following: the dates of work covered by that payment of wages;

name of employee; name of employer; address and phone number of employer; rate or rates of pay

and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

gross wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the


                                                 - 14 -
             Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 15 of 18


regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).

      92.         Defendants are liable to Plaintiff Talo in the amount of $5,000, together with costs

and attorneys’ fees.

                                     FIFTH CAUSE OF ACTION

                               RECOVERY OF EQUIPMENT COSTS

      93.         Plaintiff Talo repeats and realleges all paragraphs above as though fully set forth

herein.

      94.         Defendants required Plaintiff Talo to pay, without reimbursement, the costs and

expenses for purchasing and maintaining equipment and “tools of the trade” required to perform her

job, further reducing her wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      95.         Plaintiff Talo was damaged in an amount to be determined at trial.

                                        PRAYER FOR RELIEF

            WHEREFORE, Plaintiff Talo respectfully requests that this Court enter judgment against

 Defendants by:

            (a)    Designating this action as a collective action and authorizing prompt issuance of

 notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

 of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

 this action;

            (b)    Declaring that Defendants violated the overtime wage provisions of, and associated

 rules and regulations under, the FLSA as to Plaintiff Talo and the FLSA Class members;




                                                   - 15 -
          Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 16 of 18


        (c)     Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Talo’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (d)     Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Talo and the FLSA Class members;

        (e)     Awarding Plaintiff Talo and the FLSA Class members damages for the amount of

unpaid overtime compensation and damages for any improper deductions or credits taken against

wages under the FLSA as applicable;

        (f)     Awarding Plaintiff Talo and the FLSA Class members liquidated damages in an

amount equal to 100% of her damages for the amount of unpaid overtime compensation, and

damages for any improper deductions or credits taken against wages under the FLSA as applicable

pursuant to 29 U.S.C. § 216(b);

        (g)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Talo;

        (h)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Talo’s compensation, hours, wages and any deductions or

credits taken against wages;

        (i)     Declaring that Defendants’ violations of the provisions of the NYLL were willful

as to Plaintiff Talo;

        (j)     Awarding Plaintiff Talo damages for the amount of unpaid overtime compensation,

and for any improper deductions or credits taken against wages as applicable

        (k)     Awarding Plaintiff Talo damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

        (l)     Awarding Plaintiff Talo liquidated damages in an amount equal to one hundred


                                              - 16 -
         Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 17 of 18


percent (100%) of the total amount of overtime compensation shown to be owed pursuant to NYLL

§ 663 as applicable; and liquidated damages pursuant to NYLL § 198(3);

       (m)     Awarding Plaintiff Talo and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (n)      Awarding Plaintiff Talo and the FLSA Class members the expenses incurred in

this action, including costs and attorneys’ fees;

       (o)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (p)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

         Plaintiff Talo demands a trial by jury on all issues triable by a jury.

Dated: New York, New York
       July 12, 2019
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:       /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                         Attorneys for Plaintiff




                                                - 17 -
Case 1:19-cv-06503-JPO Document 1 Filed 07/12/19 Page 18 of 18
